
	
		I
		112th CONGRESS
		1st Session
		H. R. 2728
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Ackerman (for
			 himself, Mr. Gutierrez,
			 Mr. Capuano, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the securities laws to require that registration
		  statements, quarterly and annual reports, and proxy solicitations of public
		  companies include a disclosure to shareholders of any expenditure made by that
		  company in support of or in opposition to any candidate for Federal, State, or
		  local public office.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Politics Transparency
			 Act.
		2.Disclosure to
			 shareholders of certain political expenditures
			(a)Quarterly and
			 annual reportsSection 13 of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the
			 end the following new subsection:
				
					(m)Disclosure of
				certain political expenditures
						(1)Disclosure
				requiredEach quarterly and annual report required under this
				section or section 15(d) shall include a disclosure of the total of any
				political expenditures in support of or in opposition to any candidate for
				Federal, State, or local public office made by the issuer during the preceding
				6-year period. Such disclosures shall contain, at minimum, the name and
				political party affiliation of each candidate in support of whom or in
				opposition to whom a political expenditure was made, the amount of each such
				expenditure, the public office that such candidate was or is seeking, including
				the relevant State, city, or district, and a statement of the issuer’s interest
				in and reason for making such expenditure.
						(2)DefinitionFor purposes of this subsection, the term
				political expenditure in support of or in opposition to any candidate for
				Federal, State, or local public office means an expenditure or series of
				expenditures totaling more than $10,000 for any single candidate during any
				single election that—
							(A)is an independent expenditure as such term
				is defined in section 301(17) of the Federal Election Campaign Act of 1971 or
				is relating to a candidate for State or local public office that would be
				treated as an independent expenditure under such Act if the candidate were a
				candidate for Federal public office;
							(B)is an electioneering communication, as such
				term is defined in section 304(f)(3) of such Act (2 U.S.C. 434(f)(3));
				or
							(C)dues or other payments to any other
				organization that are, or could reasonably be anticipated to be, used or
				transferred to another association or organization for the purposes described
				in subparagraph (A) or
				(B).
							.
			(b)ProxiesSection 14 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78n) is amended by adding at the end the following new
			 subsection:
				
					(i)Disclosure to
				shareholders of political expendituresAny solicitation of any proxy or consent or
				authorization in respect of any security of an issuer shall contain a
				disclosure of the total of any political expenditures in support of or in
				opposition to any candidate for Federal, State, or local public office made by
				the issuer during the preceding 6-year period. Such disclosure must be clear
				and conspicuous and, at minimum, contain the name and political party
				affiliation of each candidate in support of whom or in opposition to whom a
				political expenditure was made, the amount of each such expenditure, the public
				office that such candidate was or is seeking, including the relevant State,
				city, or district, and a statement of the issuer’s interest in and reason for
				making such expenditure. For purposes of this subsection, the term
				political expenditure in support of or in opposition to any candidate for
				Federal, State, or local public office has the meaning given such term
				in section
				13(m)(2).
					.
			(c)Registration
			 statementsSection 7 of the Securities Act of 1933 (15 U.S.C.
			 77g) is amended by adding at the end the following:
				
					(c)The registration statement shall also
				contain a disclosure of any political expenditures in support of or in
				opposition to any candidate for Federal, State, or local public office made by
				the issuer during the preceding 6-year period. Such disclosure shall contain,
				at minimum, the name and political party affiliation of each candidate in
				support of whom or in opposition to whom a political expenditure was made, the
				amount of each such expenditure, the public office that such candidate was or
				is seeking, including the relevant State, city, or district, and a statement of
				the issuer’s interest in and reason for making such expenditure. For purposes
				of this subsection, the term political expenditure in support of or in
				opposition to any candidate for Federal, State, or local public office
				has the meaning given such term in section 13(m)(2) of the Securities Exchange
				Act of 1934 (15 U.S.C.
				78m(m)(3)).
					.
			(d)Modification of
			 formsThe Securities and Exchange Commission shall make such
			 modifications to any forms made available by the Commission to facilitate the
			 disclosures required by the amendments made by this Act.
			
